130 Nevi, Advance Opinion        71
                         IN THE SUPREME COURT OF THE STATE OF NEVADA

                  KRISTIN E. HENSON,                                     No. 62654
                  Appellant,
                  vs.
                  HOWARD HALE HENSON,
                                                                                  AL
                  Respondent.                                                      OCT 02 2614
                                                                           CL

                                                                           BY
                                                                                 It .0i ti RA
                                                                                C it   uE



                              Appeal from a district court order modifying a qualified
                  domestic relations order and denying appellant's motion for a judgment on
                  pension payment arrearages. Second Judicial District Court, Family
                  Court Division, Washoe County; Bridget Robb Peck, Judge.
                              Affirmed.

                  Todd L. Torvinen, Reno; Richard F. Cornell, Reno,
                  for Appellant.

                  Rodney E. Sumpter, Reno,
                  for Respondent.




                  BEFORE THE COURT EN BANC.'

                                                   OPINION

                  By the Court, CHERRY, J.:
                              In this appeal, we are asked to consider whether a
                  nonemployee spouse is entitled to survivor benefits if, in a divorce decree,

                       'The Honorable James W. Hardesty, Justice, voluntarily recused
                  himself from participation in the decision of this matter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce                                                                         14 /3214
                      he or she is allocated a community property interest in the employee
                      spouse's Public Employees Retirement System (PERS) pension plan. We
                      are also asked to consider whether the nonemployee spouse must file a
                      motion in the district court to immediately begin receiving his or her
                      community property interest in the PERS pension plan when the
                      employee spouse has reached retirement eligibility but has not yet retired.
                                   We hold that, unless specifically set forth in the divorce
                      decree, an allocation of a community property interest in the employee
                      spouse's pension plan does not also entitle the nonemployee spouse to
                      survivor benefits. We further conclude that, because there are varying
                      times at which a nonemployee spouse may elect to begin receiving his or
                      her portion of the community property interest in the employee spouse's
                      pension benefits, the nonemployee spouse must first file a motion in the
                      district court requesting immediate receipt of those benefits.
                                       FACTS AND PROCEDURAL HISTORY
                                   Howard Henson and Kristin Henson were married in
                      September 1984. The parties filed for divorce in November 1992, and in
                      July 1995, the district court entered a divorce decree resolving community
                      property and support issues. Of interest in this case, the court applied the
                      "time rule" and the "wait and see" approach, in accordance with Gemma v.
                      Gemma, 105 Nev. 458, 778 P.2d 429 (1989), and Fondi v. Fondi, 106 Nev.
                      856, 802 P.2d 1264 (1990), to divide Howard Henson's PERS pension
                      equally between the parties. The parties, however, did not provide to
                      PERS, at that time, documentation or information so that Kristin's
                      interest in Howard's PERS retirement account could eventually be
                      disbursed.
                                   At the request of Kristin and without notice to Howard, the
                      district court entered a qualified domestic relations order (QDRO)
SUPREME COURT
        OF
     NEVADA
                                                            2
(D) 1947A    AS114,
                  pursuant to NRS 286.6768 on January 21, 1999, regarding Kristin's
                  interest in Howard's PERS pension benefits. The QDRO recognized
                  Howard as the participant in PERS, Kristin as the alternate payee, and
                  the existence of the alternate payee's right to receive a portion of Howard's
                  benefits. Paragraph 8, section B of the QDRO also mandated that PERS
                  pay Kristin, in accordance with NRS 286.590(1), "FIFTY PERCENT (50%)
                  multiplied by the number of the Participant's years of credited service in
                  PERS earned during the marriage divided by the number of his total years
                  of credited service." Under paragraph 8, Kristin was allocated a portion of
                  Howard's pension, including a survivor beneficiary interest, upon a
                  selection of Option 2 under NRS 286.590.
                              Paragraph 10 of the QDRO further provided that "[i]f the
                  Participant dies before the Alternate Payee begins receiving benefits in
                  accordance with the Plan selected and a distribution of contributions is
                  available from the account of the Participant, the Alternate Payee shall
                  receive 50 [percent] of the available distributed refund." Finally,
                  paragraph 11 of the QDRO provided that the district court would retain
                  "jurisdiction to amend th[e QDRO] for the purpose of establishing or
                  maintaining its qualification, or for purposes of subsequent modification or
                  amendment as required."
                              Howard has remarried, and the language in the QDRO
                  precludes him from designating his current spouse as his survivor
                  beneficiary. Therefore in 2011, Howard filed a motion to modify the
                  QDRO. Howard argued that the QDRO originally entered by the district
                  court in 1999 did not effectuate the division in the divorce decree because
                  it gave Kristin a survivor beneficiary interest. Kristin opposed the motion
                  and moved for a judgment awarding her the community property pension

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A meil
             jo
                 payments she could have received since the time Howard became eligible
                 to retire. Kristin claimed that Howard was eligible to retire and receive
                 his PERS benefits in June 2003 but he elected not to retire at that time,
                 and therefore, he was required to pay her the portion of his PERS benefits
                 that she would have received since June 2003. The district court granted
                 Howard's motion to modify the QDRO and denied Kristin's motion for
                 judgment. This appeal followed.
                                               DISCUSSION
                             In resolving this appeal, we must consider whether the district
                 court's amended QDRO was an impermissible modification of the divorce
                 decree's division of community property. We further consider whether the
                 district court erred when it denied Kristin's motion to reduce to judgment
                 the amount she could have received as her community property interest in
                 Howard's PERS pension benefits since he was eligible to retire in 2003.
                 The amended QDRO was not an impermissible modification of the divorce
                 decree's division of property
                             The parties disagree over whether the divorce decree allowed
                 Kristin to be named as Howard's survivor beneficiary, and thus, the
                 parties disagree whether the district court's modifications to the QDRO
                 impermissibly altered the divorce decree's property division. Kristin
                 argues that the divorce decree intended her to be the alternate payee and
                 the survivor beneficiary because the order specifically applied the "time
                 rule" and "wait and see" approaches. Kristin further contends that NRS
                 286.6703, the statute setting forth the requirements for a QDRO, permits
                 a former spouse to be named as a survivor beneficiary and that NRS
                 286.6768, which addresses the PERS requirements for survivor benefits,
                 only requires that the employee spouse have 10 years of service at death,


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                 not at the time the QDRO is entered. 2 Howard argues that the divorce
                 decree did not designate Kristin as the survivor beneficiary, and that the
                 district court's order amending the QDRO effectuated the divorce decree. 3
                 Howard further contends that the first QDRO did not conform to the
                 divorce decree because the election of Option 2 under NRS 286.6768(1)(b)
                 expanded Kristin's interest into a lifetime benefit and precluded him from
                 designating his new spouse as his survivor beneficiary.



                       2   NRS 286.6768 states, in pertinent part, as follows:

                                      1. Except as otherwise provided in
                                subsection 2 and as limited by subsection 4, the
                                survivor beneficiary of a deceased member who
                                had 10 or more years of accredited contributing
                                service is entitled to receive a monthly allowance
                                equivalent to that provided by:


                                      (b) Option 2 in NRS 286.590, if the deceased
                                member had 15 or more years of service on the
                                date of the member's death.
                       3 Howard   also argues on appeal, and the district court found, that
                 Kristin failed to serve him with proper notice when the QDRO was
                 initially entered. We agree. NRCP 5(a) requires that "every written
                 motion. . . , and every written notice, appearance, demand, offer of
                 judgment, designation of record on appeal and similar paper shall be
                 served upon each of the parties." And, while the district court entered the
                 amended QDRO because it concluded that Howard did not receive proper
                 notice or have time to respond when the QDRO was entered, that the
                 QDRO contained legal and factual errors, and that PERS was enforcing
                 the QDRO in a manner that was both inequitable and outside the scope of
                 the divorce decree, "[t]his court will affirm a district court's order if the
                 district court reached the correct result, even if for the wrong reason."
                 Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. „ 245 P.3d
                 1198, 1202 (2010).


SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 194'A    e
                                  The relevant portion of the divorce decree provides as follows:
                                  [Ti he PERS account is divided equally between
                                  the parties. Unless the parties agree otherwise,
                                  the pension will be divided in accordance with the
                                  "time rule" and the "wait and see" approach set
                                  forth in Gerund v. Gemma, 105 Nev. 458, 778 P.2d
                                  429 (1989) and Fondi v. Fondi, 106 Nev. 856, 802
                                  P.2d 1264 (1990).
                                  Because a district court's interpretation of a divorce decree
                     presents a question of law, this court reviews such an interpretation de
                     novo. See Ormachea v. Ormachea, 67 Nev. 273, 291-92, 217 P.2d 355, 364-
                     65 (1950) (providing that a district court's construction and interpretation
                     of the legal operation and effect of one of its divorce decrees presents a
                     question of law); Nev. Classified Sch. Emps. Ass'n v. Quaglia, 124 Nev. 60,
                     63, 177 P.3d 509, 511 (2008) ("We review questions of law de novo."); see
                     also In re Georgakilas, 956 A.2d 320, 321 (N.H. 2008) ("In interpreting the
                     meaning of a divorce decree, we review the decree de novo.").
                                  Pursuant to the "time rule" set forth in Gemma, the district
                     court must state in the divorce decree what interest, if any, the
                     nonemployee spouse is to receive in a nonvested retirement pension and
                     must "direct[} when the interest shall be paid." 105 Nev. at 461-62, 778
                     P.2d at 431. The "time rule" permits the nonemployee spouse to receive
                     his or her community share of the employee spouse's pension based upon
                     the percentage of time the employee spouse was married and earning the
                     pension. 4 Id. at 461, 778 P.2d at 431. The "wait and see" approach



                           4The  community share of retirement benefits under the "time rule"
                     is usually calculated by taking the actual pension plan, multiplying it by a
                     fraction—the numerator is the number of months married and the
                     denominator is total number of months worked and earning the pension—
                                                                        continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    4SP,o
                dictates that the community receives "an interest in the pension
                ultimately received by the employee spouse, not simply the pension that
                would be recovered were the spouse to retire at the time of divorce."
                Fondi, 106 Nev. at 859, 802 P.2d at 1266 (citing Gemma, 105 Nev. at 462,
                778 P.2d at 432). Thus, the formula provided for under the "time rule"
                does not apply until the pension is distributed. Id.
                            When modifying the QDRO here, the district court cited NRS
                125.155(1) in concluding that the value of the community property interest
                in the PERS pension benefits must be based upon the number of years
                Howard was employed and earning the pension and not on the value of
                "any estimated increase in the value" (quoting NRS 125.155(1)). The
                district court further reasoned that, pursuant to NRS 286.6768, Kristin
                could not have a survivorship interest in the pension because Howard did
                not accrue a survivor beneficiary interest during the marriage. Therefore,
                the amended QDRO provides that PERS is to pay Kristin "as if [Howard]
                selected 'Option 1' with regard to his pension benefit. However, [Howard]
                can choose a retirement option and beneficiary, upon retirement, with the
                benefit to [Kristin] being calculated based on an unmodified benefit."
                            Initially, we note that the district court improperly relied on
                NRS 125.155(1) in amending the QDRO because that statute was not in
                effect when the divorce decree was entered. 5 Therefore, we must consider


                ...continued
                and then dividing the resulting number by two. Gemma v. Gemma, 105
                Nev. 458, 460 n.1, 461, 778 P.2d 429, 430 n.1, 431 (1989).

                      5NRS 125.155 became effective on July 5, 1995, which was after the
                parties' divorce decree was entered in June 1995 but before entry of the
                QDRO in January 1999. 1995 Nev. Stat., ch. 576, § 1, at 1968. NRS
                125.155(3) provides that "Rif a party receives an interest in or an
                                                                continued on next page...
SUPREME COURT
       OF
    NEVADA
                                                      7
(0 1947A
                     whether the divorce decree awarded Kristin a survivor beneficiary interest
                     because a QDRO must conform to the divorce decree.         Shelton v. Shelton,
                     201 S.W.3d 576, 580 (Mo. Ct. App. 2006). We have previously concluded
                     that a former spouse is entitled to a percent of the pension "ultimately
                     received by the employee spouse," Fondi, 106 Nev. at 859, 802 P.2d at 1266,
                     and neither the divorce decree nor the QDRO here based its award on an
                     "estimated increase in value." The divorce decree did not specifically
                     award Kristin a survivor beneficiary interest; rather, the divorce decree
                     specified that the pension would be "divided in accordance with the 'time
                     rule' and the 'wait and see' approaches pursuant to Gemma and Fondi."
                     Thus, Kristin would have only been entitled to a survivor beneficiary
                     interest in Howard's pension under the divorce decree if we were to

                     ...continued
                     entitlement to a pension or retirement benefit which the party would not
                     otherwise have an interest in. . . if not for a [divorce] disposition ... , that
                     interest or entitlement terminates upon the death of either party." The
                     only exceptions to this rule are when, pursuant to "[a]n agreement of the
                     parties[,] or.... [a]n order of the court, a party who is a participant in
                     [PERS] ... provides an alternative to an unmodified service retirement
                     allowance." NRS 125.155(3)(a)-(b). Thus, under NRS 125.155(3), any
                     interest in a PERS pension plan will terminate upon death unless a
                     survivorship interest is specifically awarded.

                            Nevertheless, because statutes apply prospectively unless clearly
                     indicated otherwise by the Legislature, Madera v. State Industrial Ins.
                     Sys., 114 Nev. 253, 257, 956 P.2d 117,120 (1998), and nothing in the
                     legislative history suggests that the Legislature intended NRS 125.155 to
                     apply retrospectively, NRS 125.155 does not apply here, and the division
                     of the community property interests in the PERS pension benefits is
                     controlled by the divorce decree. Therefore, the underlying issue of
                     whether a former spouse can take a survivor beneficiary interest in a
                     PERS pension plan only arises in divorce decrees entered before July 5,
                     1995.


SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A    )41&9
                 interpret the term "pension" in this case to also include a survivor
                 beneficiary interest. We decline to do so.
                              Pursuant to NRS 286.551, PERS first calculates the employee
                 spouse's unmodified service retirement allowance—the amount the retired
                 employee will receive monthly from PERS for the rest of his or her life.
                 The employee spouse is permitted, as was the case in 1995, to select a
                 number of alternatives to the unmodified service retirement allowance,
                 some of which may include a survivor beneficiary interest. NRS 286.590.
                 If the employee spouse selects an option with a survivor beneficiary
                 interest, then the employee spouse's monthly retirement allowance
                 decreases.   See, e.g., NRS 286.590(1) (providing that an employee can
                 choose a reduced monthly service retirement allowance that will continue
                 to be paid to the employee's beneficiary after the employee's death). The
                 employee spouse, however, is not required to select an option with a
                 survivor beneficiary interest.    See NRS 286.590. Thus, neither the
                 employee nor the nonemployee spouse automatically receives a survivor
                 beneficiary interest, and the only pension benefit the nonemployee spouse
                 is guaranteed to receive is his or her community property interest in the
                 unmodified service retirement allowance calculated pursuant to NRS
                 286.551 and payable through the life of the employee spouse.
                              In this situation, in order for the QDRO to effectuate the
                 divorce decree, Kristin's community property interest in Howard's pension
                 should have been calculated pursuant to the formula set forth in Gemma,
                 105 Nev. at 461, 778 P.2d at 431. If Howard elects to choose an option
                 that includes a survivor beneficiary other than Kristin, and therefore
                 lower his monthly retirement allowance, it should have no impact on the
                 amount Kristin receives as her portion of the community property interest

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    e
                in Howard's PERS benefits. Because the divorce decree did not explicitly
                provide Kristin with a survivor beneficiary interest, she is not entitled to
                one, and thus, the original QDRO improperly designated Kristin as
                Howard's survivor beneficiary. Therefore, we conclude that the amended
                QDRO correctly effectuates the divorce decree's division of property. 6
                The district court did not err in denying Kristin's motion for judgment
                             Kristin argues that the district court erred when it denied her
                motion to reduce to judgment the amount that she was entitled to receive
                of her interest in Howard's PERS pension benefits since 2003. She
                contends that Howard was required to pay her those benefits upon his
                retirement eligibility pursuant to Sertic v. Sertie, 111 Nev. 1192, 1194, 901
                P.2d 148, 149-50 (1995) (stating that an alternate payee former spouse
                may claim his or her interest in the employee spouse's pension when the
                employee spouse is eligible to retire). Howard argues that Sertic is
                inapplicable because Kristin was asking for arrearages in payments that
                Howard was not required to pay.
                            This court has previously addressed when a nonemployee
                former spouse has a right to his or her share of the community property



                      6 Because  we conclude that the district court's amended QDRO did
                not modify the parties' interests in the community property as provided in
                the divorce decree, we need not address Kristin's argument that the
                district court lacked jurisdiction to enter the amended QDRO.            See
                generally In re Water Rights of the Humboldt River, 118 Nev. 901, 906, 59
                P.3d 1226, 1229 (2002) (explaining that a court has an inherent power to
                enforce its orders); see also Smith v. Smith, 100 Nev. 610, 614, 691 P.2d
                428, 431 (1984). Further, as the district court has jurisdiction to enter an
                order enforcing its previous orders, we need not address Kristin's
                argument regarding the timeliness of Howard's motion to modify the
                QDRO.


SUPREME COURT
        OF
     NEVADA
                                                     10
(0) [947A
                   portion of the employee former spouse's pension and concluded that the
                   nonemployee spouse may receive his or her share at the time of the
                   divorce trial, when the employee spouse is eligible to retire even if the
                   employee spouse does not retire, or when the employee spouse actually
                   retires. Gemma, 105 Nev. at 460 n.1, 778 P.2d at 430 n.1; Fondi, 106 Nev.
                   at 860, 802 P.2d at 1266; Sertic, 111 Nev. at 1194, 901 P.2d at 149. In
                   Sertic, this court considered whether the district court erred when it
                   valued and distributed to the nonemployee spouse his community property
                   interest in the employee spouse's pension at the time of the divorce trial
                   instead of valuing the pension as received by the employee spouse when
                   she first became eligible to retire. 111 Nev. at 1194, 901 P.2d at 149. The
                   Sertic court concluded that the district court may allow a nonemployee
                   spouse to receive his or her community property interest in the pension
                   plan at the time of the divorce trial if: (1) the district court can determine
                   with reasonable certainty the party's present community share of the
                   pension plan, (2) the district court can determine whether there are
                   sufficient existing funds, and (3) the parties agree that the distribution
                   would be the final distribution. Sertic, 111 Nev. at 1194, 901 P.2d at 149.
                   Because in Sertic the district court failed to consider these requirements,
                   this court remanded the matter to the district court, stating that, if the
                   court determined that the requirements were not met, it
                               may order distribution to [the nonemployee
                               spouse] his community share of the pension as
                               received by [the employee spouse] upon her first
                               eligibility to retire. If she does not elect to retire
                               when she first becomes eligible, she shall be
                               obligated to pay to [the nonemployee spouse] what
                               he would have received if she had retired.
                   111 Nev. at 1194, 901 P.2d at 149.

SUPREME COW!'
        OF
     NEVADA
                                                         11
(0) 1947A    er,
                               In remanding, the Sertic court relied on this court's conclusion
                   in Gemma that upon the employee spouse's eligibility to retire, "[the
                   employee spouse] must pay to the [nonemployee former spouse], if [the
                   nonemployee former spouse] so demands at that time and whether or not
                   the [employee spouse] has retired. . . , the [nonemployee former spouse's]
                   community property interest in the subject pension plan." 105 Nev. at 460
                   n.1, 778 P.2d at 430 n.1 (emphasis added). Because the nonemployee
                   spouse is required to demand payment if the employee spouse has yet to
                   retire, the employee spouse does not have to pay the nonemployee spouse
                   his or her interest in the pension plan until such demand is made.       Id.
                   Further, because the pension benefit at the time of the employee spouse's
                   retirement will have likely increased, see Fondi, 106 Nev. at 860, 802 P.2d
                   at 1266, the nonemployee spouse may choose to wait until the employee
                   spouse retires to share in the increased value of the pension plan.   See In
                   re Marriage of Gillmore, 629 P.2d 1, 7 (Cal. 1981) (explaining that the
                   nonemployee spouse may choose to wait and "thereby ensure some
                   protection for the future and may be able to share in the increased value of
                   the pension plan").
                               Therefore, the value of the pension plan is calculated at the
                   time of distribution. Because the nonemployee spouse may elect to receive
                   his or her community interest in the pension plan at different times, we
                   now take this opportunity to clarify in what manner a former nonemployee
                   spouse can elect to immediately begin receiving his or her portion of the
                   employee spouse's pension benefits upon the employee spouse's retirement
                   eligibility, and how the district court should determine the community
                   property interest in the employee spouse's pension plan.



SUPREME COURT
        OF
     NEVADA
                                                        12
(0) I947A    cep
                            The California Supreme Court has concluded that a
                nonemployee spouse has no right to payment of his or her community
                interest in the employee spouse's pension benefits prior to making a
                motion for disbursement of these benefits. In re Marriage of Cornejo, 916
                P.2d 476, 479 (Cal. 1996). The Cornejo court considered four possible
                dates upon which the nonemployee spouse would be entitled to immediate
                payment of his or her share of the pension benefits:
                            (1) the date of the employee spouse's eligibility to
                            retire; (2) the date of a demand by the non-
                            employee spouse preceding the filing of a motion
                            seeking immediate payment; (3) the date of the
                            filing of such a motion; and (4) the date of the
                            issuance of an order passing thereon.
                Id. The court reasoned that the employee spouse will be liable for pension
                payments to the nonemployee spouse on the date that the nonemployee
                spouse files a motion with the court seeking immediate payment of his or
                her portion of the benefits because the motion "clearly constitutes the non-
                employee spouse's choice of immediate payment. And it clearly puts the
                employee spouse on notice."     Id.   The court concluded that filing the
                motion was a formal, unambiguous act, which would provide a fixed date
                from which the court could order direct immediate payment. Id. at 479-80.
                            We are in agreement with California's approach to the
                distribution of a nonemployee spouse's portion of his or her community
                interest in an employee spouse's pension plan benefits. We thus conclude
                that the nonemployee spouse must file a motion in the district court
                requesting to immediately begin receiving payment of his or her portion of
                the employee spouse's pension benefits. The district court must then
                determine the present value of the employee spouse's pension plan


SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A
                    benefits, depending upon when the nonemployee makes his or her election,
                    before determining the amount the nonemployee spouse will receive.
                                In this case, Kristin never filed a motion in the district court
                    requesting immediate payment of her portion of Howard's pension benefits
                    before she moved for judgment based on Howard's failure to pay those
                    benefits. 7 Because Howard was under no duty to pay Kristin her portion
                    of his pension benefits until she filed a motion to receive her share, the
                    district court did not err in denying Kristin's request to reduce to
                    judgment the amount of Howard's PERS pension benefits she would have
                    received since June 2003.
                                                  CONCLUSION
                                We conclude that the district court's amendment of the QDRO
                    was not an impermissible modification since it correctly effectuates the
                    divorce decree's division of property. We also clarify that the nonemployee
                    spouse must file a motion in the district court requesting immediate
                    payment of his or her portion of the employee spouse's pension benefits
                    before he or she is eligible to receive payment, if the employee spouse has
                    yet to retire. Thus, we conclude that the district court correctly denied
                    Kristin's motion for judgment because Howard was under no duty to pay
                    Kristin her portion of his pension benefits until Kristin filed a motion
                    requesting immediate payments. 8


                          7 Basedon our conclusions in this opinion, we do not address
                    Howard's arguments regarding Kristin's miscalculation of her portion of
                    his pension.

                          sHaving considered the parties' remaining arguments concerning
                    waiver, the lack of an evidentiary hearing, Howard's failure to join PERS
                    as a party to his motion, and the parties' prior settlement agreement, we
                    conclude that they lack merit.

SUPREME COURT
         OF
      NEVADA
                                                         14
(0) I 947A    44e
                                Accordingly, we affirm the district court's order modifying the
                QDRO and denying Kristin's motion for judgment.




                We concur:



                                                    CA.
                Gibbons


                         1 IC                       J.
                Pickering


                  tiCtic                        ,   J.
                Parraguirre




                Saitta




SUPREME COURT
        OF
     NEVADA
                                                          15
(D) 1947A